Opinion issued December 14, 2006




 





 


In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-01047-CR
____________

KAVOTA CARL STEWART, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 182nd District Court 
 Harris County, Texas
Trial Court Cause No. 1055349



MEMORANDUM  OPINION
	We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
Kavota Carl Stewart, and signed a final judgment in this case on August 21, 2006. 
Appellant did not file a motion for new trial, and therefore the deadline for filing a
notice of appeal was September 20, 2006, 30 days after sentencing.  See Tex. R. App.
P. 26.2(a)(1).
	Appellant filed a notice of appeal on November 6, 2006, 47 days after the
deadline.  An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas
v. State, 987 S.W.2d 605, 605-06 (Tex. App.--Houston [1st Dist.] 1999, no pet.).
	We therefore dismiss the appeal for lack of jurisdiction.
	All pending motions are denied as moot.
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).